Citation Nr: 1812841	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1951 to October 1953.  He died in June 2010 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the appellant and her son testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in September 1956, and were still married at the time of his death, and he served during a period of war.

2.  From 2012 to 2015, the appellant's income exceeded the applicable statutory levels for the annualized period in which the income was received.

3.  Since 2015, the appellant has failed to comply with VA's request to submit updated financial information, to include Improved Pension Eligibility Verification Reports.


CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the Veteran, but she does not meet the income criteria for receipt of payment of nonservice-connected death pension benefits.  38 U.S.C. §§ 101, 103, 1503, 1521, 1541, 5107 (2012); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.102, 3.271, 3.272, 3.277 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the appellant nor her representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument)

II.  Analysis

The appellant contends that she is entitled to nonservice-connected death pension benefits because her income (to include her Social Security Administration (SSA) benefits) is used to pay medical and household expenses.  

A pension is payable to surviving spouses of veterans of a period of war.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  38 U.S.C. § 1541; 38 C.F.R. § 3.3.  

Annual income of the surviving spouse must not exceed the maximum annual pension rate (MAPR) specified in 38 U.S.C. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses when they are in excess of five percent of the pension rate.  

The monthly rate of pension is computed by reducing the applicable MAPR by the appellant's countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Based on this rule, it can be reasoned that, when an appellant files a claim mid-year, as is the case here, the MAPR is divided by 12 and multiplied by the number of months remaining in the year during which the claim for death pension benefits was filed; the resulting amount is the MAPR for the partial year.

Because death pension is a need-based program, countable income includes income from most sources.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, child support payments, and net income from farming or a business.  Income received from the SSA is not specifically excluded under 38 C.F.R. § 3.272.  Such income is, therefore, included as countable income.  

General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  Some expenses, such as unreimbursed medical expenses and transportation expenses for medical purposes that are in excess of five percent of an appellant's MAPR, may reduce an appellant's countable income.  38 U.S.C. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.  

As previously noted, the MAPR is set by Congress.  That rate, which may change yearly, is published in the Veterans Benefits Administration Manual M21-1.  38 U.S.C. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.

The appellant submitted a claim for nonservice-connected death pension in March 2012.  The record reflects that she and the Veteran were married in September 1956, and were still married at the time of his death, and he served during a period of war.  Consequently, she is recognized as the surviving spouse of the Veteran; however, for the below reasons, the Board finds that she is not entitled to nonservice-connected death pension benefits.  

As an initial matter, the Board notes that the appellant has frequently reported providing care for her adult, disabled child, but she has not provided any proof of dependency of her daughter.1   As such, the Board has applied the pension rates for a surviving spouse with no dependents.  

Prior to December 1, 2012, the appellant would be eligible for death pension benefits if her countable income was less than $8,219; five percent of this amount is $410.  As the appellant filed her claim in March, she would be eligible for nonservice-connected death pension benefits if her countable income from March to December 1, 2012, was $6,164 ($8,219/122 months (rounded to the nearest dollar) x nine months); five percent of $6,164 (rounded to the nearest dollar) is $308.  As of December 1, 2012, she would be eligible for death pension benefits if her countable income was less than $8,359; five percent of this amount is $417.  Effective December 1, 2013, the MAPR for pension was raised to $8,485; five percent of this amount is $424.  Effective December 1, 2014, the MAPR for improved pension was raised to $8,630; five percent of this amount is $431.  Finally, effective December 1, 2016, the MAPR for pension was raised to $8,656; five percent of this amount is $432.  See https://www.benefits.va.gov/PENSION/rates_survivor_pen12.asp. 

The record indicates that, from March 2012 to December 2012, the appellant's income was $17,747 ($1,478.90 verified monthly SSA benefits x 12 months) annually, or $13,310 for nine months.  She has also credibly reported unreimbursed medical expenses as follows:

Expense
Amount
Confirmation
Physical Therapy
$280
Checks
Hearing Aids
$170
Checks
Prime Therapeutics
$104
Check confirming $30
Rite Aid
$53
Receipts
Eye Care
$30
Check
Medicare
$110
No Receipt
Private Medical
$300
No Receipt
Transportation for Medical Appointments
$390
Receipts
Total
$1,437


Given the appellant's obvious effort to scrupulously and ethically report her medical expenses, the Board has accepted all of the foregoing reports, even though some of her expenses have not been accompanied by receipts/documentation.  Notably, the appellant's unreimbursed medical expenses totaled $1,437, resulting in an allowable deduction of $1,027, i.e. the amount above the adjusted 5 percent of the MAPR for 2012 ($410).  Accordingly, the evidence shows that the appellant's annual countable income for 2012 prior to December 1 was $12,283 ($13,310 -$1,027 = $12,283).  Unfortunately, as the adjusted MAPR for a surviving spouse without a dependent prior to December 1, 2012, was $6,164, the appellant's annual income exceeded the MAPR by $6,119.  Because the appellant has not reported having additional, eligible, deductible expenses, her income exceeded the MAPR, and she is not eligible for death pension benefits from March 2012 to December 2012 due to excessive income.  

Here, the Board notes that, in February 2012, the appellant reported spending $300 a month on private medical insurance.  Unfortunately, this report is deemed non-credible in light of her testimony at the November 2017 Board hearing that she spent $42.54 quarterly on her private medical care (totaling $170.16) and her 2015 documented payments of $170 in EPIC premiums annually.  Similarly, in the same February 2012 report, she reported paying $40 in pharmacy co-pays, but the Board has instead accepted the pharmacy co-pay amount of $53 that is supported by receipts from the appellant.  Furthermore, while the appellant has submitted evidence regarding other payments (mortgage, utility, tax, home maintenance, and daughter's care), as noted above, general living expenses are not excludable from the appellant's countable income for pension purposes.

The record indicates that from December 1, 2012, to December 1, 2013, the appellant's annual income was $18,059 ($1,504.90 verified monthly SSA benefits x 12 months (rounded to nearest dollar)).  She has also reported unreimbursed medical expenses as follows:

Expense
Amount
Confirmation
Physical Therapy
$480
Checks 
(only total $200)
Co-pay
$63
No Receipt
Emergency Rite Aid
$21 
No Receipt
Hearing Aids
$100
Checks
Dr. Caparaso
$20
No Receipt
United Health Care Prescription Premiums
$43
No Receipt
Absorbing Pads
$272
No Receipt
Hearing Aid Batteries
$30
Check
Transportation for Medical Appointments
$290
Receipts
Total
$1,319


Again, the Board has accepted all of the foregoing reports even when unaccompanied by receipts/checks.  Additionally, while the appellant has also submitted evidence of her general living expenses for 2013, such are not deductible from her countable income and have not been considered.  Notably, the appellant's unreimbursed medical expenses totaled $1,319, resulting in an allowable deduction of $902, i.e. the amount above 5 percent of the MAPR for 2012-2013 ($417).  Accordingly, the evidence shows that the appellant's annual countable income for 2013 was $17,157 ($18,059 - $902= $17,157).  Unfortunately, as the adjusted MAPR for a surviving spouse without a dependent was $8,359, the appellant's annual income exceeded the MAPR by $8,798.  Because the appellant has not reported having additional, eligible deductible expenses, her income exceeds the MAPR, and she is not eligible for death pension benefits in 2013 because of excessive income.

It is unclear whether the appellant's SSA benefits changed for the period beginning December 1, 2013.  As such, the Board assumes she was receiving at least the amount she was receiving as of December 1, 2012, i.e., $18,059.  Notably, while the Board requested yearly breakdowns of her expenses for the entirety of the appeal at the November 2017 hearing and held the record open for 60 days for the submission thereof, the appellant has not submitted detailed financials for 2014, 2016, or 2017 (as further discussed below).  Nevertheless, in a January 2014 submission, she reported spending $3,157 in unreimbursed medical expenses since 2012.  Even if the Board subtracts the above unreimbursed medical expenses from 2012 and 2013 from this total ($3,157-$1,437 -$1,319= $401) and assumes the remaining amount ($401) was the appellant's unreimbursed medical expenses for January 2014 and multiples that amount by 12, the total unreimbursed medical expenses for 2014 would be $4,812; such would result in an allowable deduction of $4,388 ($4,812 - 424 = $4,388).  As such, the appellant's annual countable income for 2014 would be $13,671 ($18,059 - $4,388 = $13,671).  As the adjusted MAPR for a surviving spouse without a dependent in 2014 was $8,485, the appellant's annual income exceeds the MAPR by $5,186 even under the foregoing generous interpretation.  

It is again unclear whether the appellant's SSA benefits changed for the period beginning December 1, 2014.  As such, the Board assumes she was receiving at least the amount she was receiving as of December 1, 2012, i.e., $18,059.  She has also reported unreimbursed medical expenses as follows:

Expenses
Amount
Confirmation
Dr. Brown
$85
Checks
Dr. Caparaso
$28
No Receipts
Dr. Greenky
$242
Checks 
(only total $147)
Dr. Leonard
$147
Credit card
Dr. Noonan
$20
Check
Dr. Sveen
$95
Check
Prescriptions
$198
Receipt
EPIC Premiums
$170
Checks
Medicare Premiums
$945
No Receipt
Laboratory Alliance
$15
Check
St. Joseph's
$47
Check
Physical Therapy
$495
Checks
Hearing Aid
$55
No Receipt
Fisher Wallace Stimulator
$499
Receipt
Absorbing Pads
$29
No Receipt
Transportation for Medical Appointments
$687 annual estimate
(Monthly $57.28)
Receipts
Total
$3,757


Again, the Board has accepted all of the foregoing reports even absent confirmation and has excluded the appellant's submissions related to general living expenses.  Notably, the appellant's unreimbursed medical expenses totaled $3,757, resulting in an allowable deduction of $3,326, i.e. the amount above 5 percent of the MAPR for 2015 ($431).  Accordingly, the evidence shows that the appellant's annual countable income for 2015 was $14,733 ($18,059 - $3,326 = $14,733).  Unfortunately, as the adjusted MAPR for a surviving spouse without a dependent was $8,630, the appellant's annual income exceeded the MAPR by $4,320 ($14,733 - $8,630 = $6,103).  Because the appellant has not reported having additional, eligible deductible expenses, her income exceeds the MAPR, and she is not eligible for death pension benefits in 2015 because of excessive income.

The Board observes that the Veteran has reported that she has serious health issues and requires the aid and attendance of another person for the activities of daily living.  However, the Board need not reach the factual question as to whether she does indeed require the aid and attendance of another person because her income levels for the years 2012 through 2015 exceed that allowable at such level.  Specifically, for 2012, the MAPR for a surviving spouse requiring aid and attendance was $9,854 (pro-rated for nine months based on the date of the appellant's claim) and her adjusted income was $12,283.  In 2013, the MAPR was $13,362 and the appellant's adjusted income was $17,157.  In 2014, the MAPR was $ 13,563 and her adjusted income was $13,671.  In 2015, the MAPR was $13,794 and the appellant's adjusted income was $14,733.  Consequently, even assuming that she required the aid and attendance of another person, the appellant's income for the years 2012 through 2015 exceeded the MAPR at such level.

Notably, at the November 2017 Board hearing, while the appellant reported that she continued receiving monthly SSA benefits, the remaining reports regarding her medical expenses were difficult to understand.  Thus, the Board advised the appellant that updated financial information, broken down on a yearly basis, was necessary to decide her appeal for the years from 2012 to 2017.  In determining claims of entitlement to pension, "[i]f VA requests that a claimant or beneficiary submit an eligibility verification report but he or she fails to do so within 60 days of the date of the VA request, the Secretary shall suspend the award or disallow the claim."  38 C.F.R. § 3.277(d).  In this case, the appellant has not provided any coherent financial information from 2016 to the present and, as such, death pension at either the basic rate or the aid and attendance rate is also not warranted for the period after 2015.  Id.  

While sympathetic to her claim and precarious financial situation, the Board concludes that the appellant is not entitled to VA death pension benefits from 2012 to 2015 because her income exceeds the statutory limits for entitlement to nonservice-connected death pension benefits and she is not entitled to VA death pension for the years thereafter because she failed to comply with VA's request to submit additional financial information.  The intent of pension programs is to provide a minimum level of security, not to protect substantial assets or build up a beneficiary's estate for the benefit of heirs.  In this case, the appellant's SSA benefits have provided her with a minimum level of security and she has not provided sufficient eligible medical expenses or other eligible deductions to prove otherwise.  Therefore, her claim of entitlement to nonservice-connected death pension benefits must be denied.

However, the appellant is advised that she may file for death pension benefits in the future if her income decreases for any reason and/or she incurs additional medical expenses that would reduce her income below the MAPR for the specific year.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


